Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report: May 29, 2007 (Date of earliest event reported) INCENTRA SOLUTIONS, INC. (Exact name of Registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation) 333-16031 (Commission File No.) 86-0793960 (I.R.S. Employer Identification No.) 1140 Pearl Street Boulder, Colorado 80302 (Address of principal executive offices; zip code) (303) 449-8279 (Registrants telephone number, including area code) N/A (Former Name or Former Address, if changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13-4(e) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 5 - CORPORATE GOVERNANCE AND MANAGEMENT. Item 5.02 Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers; Compensatory Arrangements of Certain Officers. Effective May 29, 2007, we entered into an at-will employment agreement (the Agreement) with Matthew Richman, our Senior Vice President, Chief Corporate Development Officer and Treasurer. The Agreement provides that Mr. Richman will receive an annual base salary of $230,000, which salary is subject to increase at the discretion of the compensation committee of our Board of Directors. During his first year of employment with us, Mr. Richman will be eligible for a bonus of up to $75,000 based upon his achievement of certain performance objectives. Thereafter, he will be entitled to participate in any additional incentive programs as may be established by the compensation committee.
